Case 1:20-cv-04162-LGS Document 34-4 Filed 12/04/20 Page 1 of 4




                Exhibit 4
FILED: NEW YORK COUNTY CLERK 10/06/2014 11:27 AM                                                 INDEX NO. 151658/2014
                 Case 1:20-cv-04162-LGS Document 34-4 Filed 12/04/20 Page
NYSCEF DOC. NO. 80                                                        2 of 4NYSCEF: 10/06/2014
                                                                     RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           YEVGENIY A KHA TSKEVICH,

                                            Plaintiff,
                                                                           Index No. 151658/2014
                             -against-
                                                                           lAS Part 17
           ADAM VICTOR, TRANSGAS ENERGY SYSTEMS
           CORPORATION, TRANSGAS DEVELOPMENT                               Hon. Shlomo S. Hagler
           SYSTEMS LLC, GAS ALTERNATIVE SYSTEMS,
           INC., PROJECT ORANGE ASSOCIATES LLC, GAS
           ORANGE DEVELOPMENT, INC.,                                       SUPPORTING AFFIDAVIT
           TRANSNATIONAL ENERGY LLC,
           TRANSNATIONAL MANAGEMENT SYSTEMS,
           LLC, TRANSNATIONAL MANAGEMENT
           SYSTEMS II, LLC, MANHATTAN PLACE
           CONDOMINIUM, ADAM VICTOR & SON STABLE
           LLC and ADAM VICTOR GRANTOR TRUST,

                                            Defendants.

            STATE OF NEW YORK  )
                               ) ss.:
            COUNTY OF NEW YORK )

                       ADAM VICTOR, being duly sworn, deposes and says:

                       1.    I am the individually named defendant in the above-captioned action, and as such,

            am fully familiar with the facts and circumstances of this action.

                       2.    I submit this affidavit in support of the instant application for an order pursuant to

            CPLR 3024[b] striking paragraphs 147 through 162 and 221(h) of the complaint (the

            "Complaint") in this action (the "Unnecessary Allegations"), or in the alternative, pursuant to

            Rule 216.1 [a] of the Uniform Rules of Trial Court sealing the Unnecessary Allegations from the

            public record in this action, including an order that any reference to the substance contained in

            the Unnecessary Allegations in any publicly filed documents be redacted from the publicly filed

            version of such documents.


            00446769
      Case 1:20-cv-04162-LGS Document 34-4 Filed 12/04/20 Page 3 of 4




           3.   Without resorting to hyperbole, I believe that the inclusion of the Unnecessary

Allegations in the complaint puts my life and safety at risk for no purpose other than to satisfy

plaintiff YEVGENIY A KHATSKEVICH's ("Plaintiff') spiteful intentions.

           4.   The Complaint (annexed as Exhibit 1 hereto) asserts causes of action against me

and certain entities I control for, among other things, sexual harassment. The Complaint contains

nothing more than false allegations intended to embarrass me into paying an unwarranted

settlement. Plaintiff's malicious and vindictive motives are apparent from her inclusion of the

Unnecessary Allegations in the Complaint.

           5.   I am in the energy business, and as part of my business, I travel extensively both

domestically and internationally. As part of my business, I occasionally travel to countries which

have strained diplomatic relations with the United States, including Pakistan, North Korea and

Ukraine.

           6.   In the Unnecessary Allegations, Plaintiff alleges that I am working with, or

cooperating with, the FBI or CIA. The purported purpose of the Unnecessary Allegations is a

meek attempt to excuse Plaintiff's failure to complain about any alleged misconduct during the

relevant time. Plaintiff insinuates that my alleged connections to the FBI and CIA intimidated

her to such an extent that she never complained about any of the outrageous conduct alleged in

the Complaint while she was an intern for one of my companies.

           7.   As is apparent, Plaintiff's basis for including the Unnecessary Allegations is not

credible. Plaintiff could have just as easily alleged that she was intimidated by my supposed

relationships with senior governmental officials, without bizarrely alleging that I am secretly

working with the FBI or CIA.




00446769                                         2
          Case 1:20-cv-04162-LGS Document 34-4 Filed 12/04/20 Page 4 of 4




           8.        Plaintiff is aware that I regularly travel to Pakistan, North Korea and Ukraine as

part of my business. If these allegations were disclosed in these countries, it would have an

immediate and prejudicial effect on my abilities to safely work and travel.

           9.        Plaintiff maliciously included the allegations that I am secretly working with the

FBI or CIA because Plaintiff knows that by doing so, she is placing my life and safety in

jeopardy.

           10.       If these are not stricken from the record, or at least sealed, my safety and my life

will be jeopardized when I travel to certain countries.

           11.       The Unnecessary Allegations are not relevant to any of the claims asserted by

Plaintiff, do not concern issues of major public importance, nor am I aware that the Unnecessary

Allegations would be of any interest to the public at large.

           12.       I request the opportunity to address the Court in camera with counsel present at

the return date of this application.

           13.       There has been no prior request for the relief requested herein or any other similar

relief.

           WHEREFORE, I request an order granting my application to strike or seal the

Unnecessary Allegations.




           Notary Public'
                         PATRICIA A. KEN
                    Notary Public, State of
                              No. 48342
                      Qualified in Putnar:n County .,.,,..
00446769         commission Expires Apnl ;.>O,c;)QI \        3
